Citation Nr: 1333084	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post repair of a medial meniscus tear with residual surgical scars.

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee, status post repair of a medial meniscus tear with residual surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to June 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, granted service connection, and assigned a 0 percent (noncompensable) rating, each, for right knee and left knee disabilities, effective July 1, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in March 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.  Subsequently, in a rating decision of March 2008, the RO assigned initial 10 percent ratings for the knees, effective July 1, 2006.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for his right and left knee disabilities, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted higher ratings during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit, each claim for higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2011, the Board denied ratings in excess of 10 percent each for the right and left knee disabilities.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the documents in such folder  reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

The Veteran served as a U.S. Air Force information management technician, retiring at the rank of Master Sergeant.  In several written statements, he contended that his symptoms of bilateral knee weakness, stiffness, swelling, giving way, locking, fatigability, deformity, and tenderness are more severe than are contemplated by the initial ratings.  

The Veteran injured his right and left knees in sports activity in active service in 1994 and 2005 respectively.  Following both injuries, he underwent arthroscopic surgery to repair meniscus tears followed by physical therapy, the use of knee braces on occasions of physical activity, and the use of over-the-counter medication for pain.

The Veteran underwent VA examinations in August 2006, June 2007, and November 2009.   Based on the examination results, the RO granted service connection and assigned a 10 percent rating, each, for degenerative joint disease (DJD) of the right knee and left knee, status post repair of a medial meniscus tear with residual surgical scars. under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for traumatic arthritis with noncompensable limitation of motion.   

On review in December 2011, the Board denied ratings in excess of 10 percent for each knee.  The Board found that higher ratings for limitation of motion and scars were not warranted and that additional ratings for recurrent subluxation, instability, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage were not warranted because it was not contended or shown in the records that these deficits were present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (2013).  

In the joint motion, the parties agreed that that there was evidence of cartilage damage and removal and that the Veteran's knee symptoms may be related to the cartilage removal.  The parties instructed the Board to adequately consider whether separate ratings are warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  There is no medical evidence of record that explicitly addresses these points.

In light of the need for further medical comment consistent with the above, and to ensure that the record reflects the current severity of the Veteran's service-connected right and left  knee disabilities, the Board finds that more contemporaneous and detailed  orthopedic examination with findings responsive to applicable diagnostic criteria are needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher initial ratings (as these claims, emanating from original claims for, and awards of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The Veteran has not reported and the current record does not show that the Veteran is receiving on-going VA medical care.  

However, the RO should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher ratings for the left elbow and left wrist.  The RO's adjudication of each claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra is warranted, as well as whether any separate rating under other diagnostic code-in particular, Diagnostic Code 5259-is assignable..  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to entitlement to increased ratings for the bilateral knees  that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, an appropriate time period for the Veteran's response has expired, for him to undergo VA examination of the knees, by appropriate physician, at a VA medical facility.  

The entire claims file, to include complete copy of the REMAND, along with copies of any relevant records on Virtual VA (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should conduct range of motion testing of both knees (expressed in degrees).  With respect to each knee, examiner(s) should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

Also with respect to each knee, the examiner should specifically indicate whether, at any point since the July 1, 2006 effective date of the award of service connection, the residuals of status post repair of the medical meniscus tear have, in addition to DJD, included recurrent subluxation or lateral instability; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; and/or the symptomatic removal of semilunar cartilage.  For each additional disability found, the examiner should provide an assessment of the severity of the disability. 

Further, the physician should indicate, with respect to the surgical scars of each knee, whether any such scar(s) is/are symptomatic, or in any way restrict(s) range of motion of the knee.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings for right and left knee disabilities in light of all pertinent evidence and legal authority, to include consideration of whether staged rating, pursuant to Fenderson, is warranted, as well as whether a separate rating under any other diagnostic code (to particularly include Diagnostic Code 5259) is assignable.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional rating criteria or legal authority considered-to particularly include 38 C.F.R. § 4,71a, Diagnostic Code 5259-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


